Case 1:18-cv-03183-RBK-AMD Document 72 Filed 06/03/21 Page 1 of 11 PageID: 1553



                                                                      [D.I. 55]

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE


   MARIE ANDRE,                                Civil No. 18-3183 (RBK/AMD)

                    Plaintiff,

         v.

   TRINITY HEALTH CORPORATION,
   et al.,

                    Defendants.


                                      ORDER

              This matter comes before the Court by way of motion [D.I.

 55]    of    Plaintiff,      Marie   Andre,     seeking    sanctions      against

 Defendants,       Mercedes      Fuscellaro,     Jennifer        Garron,    Health

 Management Services Organization, Inc., Barbara Hoelfner, Jillian

 M.    Koerner,    Lourdes     Cardiology   Services,      and    Gayle    Wexler,

 pursuant to Federal Rule of Civil Procedure 16(f). Plaintiff also

 seeks sanctions against defense counsel individually and counsel’s

 law firm. Specifically, Plaintiff asserts in this motion that

 Defendants       obtained    extensions    of    the   deadline     for    filing

 dispositive motions under the guise of exploring settlement, but

 then filed a motion for summary judgment without ever contacting

 Plaintiff’s counsel to discuss settlement. This conduct, Plaintiff

 argues, warrants a finding that the extensions of time obtained by
Case 1:18-cv-03183-RBK-AMD Document 72 Filed 06/03/21 Page 2 of 11 PageID: 1554



 Defendants should be disregarded, and that Defendants’ summary

 judgment motion should be denied as untimely because it was filed

 after the dispositive motion deadline contained in an October 20,

 2020 Scheduling Order. The Court has considered the parties’

 submissions and decides this matter pursuant to Federal Rule of

 Civil Procedure 78. For the reasons that follow, Plaintiff’s motion

 for sanctions is denied.

             The Court will set forth only those facts necessary for

 resolution of the motion for sanctions. In this action, Plaintiff

 asserts claims pursuant to 42 U.S.C. § 1981, Title VII of the Civil

 Rights Acts of 1964, the New Jersey Law Against Discrimination,

 the Family and Medical Leave Act, the Fair Labor Standards Act,

 and the New Jersey Wage and Hour Law, for discrimination and

 retaliation, aiding and abetting, and failure to pay overtime

 wages. (Amended Compl. [D.I. 5], pp. 21-28, ¶¶ 101-143.) Defendants

 moved to dismiss the amended complaint [D.I. 6], and the District

 Court granted the motion in part, dismissing all claims against

 Defendant Trinity Health Corporation, and denying the remainder of

 the motion to dismiss. (Order [D.I. 13], Mar. 14, 2019, p. 2.)

             Following resolution of Defendants’ motion to dismiss,

 the parties participated in discovery. The parties also attended

 mediation on July 30, 2020 in an effort to resolve this case prior

 to trial. (See Letter from Wayne E. Pinkstone, Esq. [D.I. 41],

 Aug. 12, 2020.) Although the matter did not settle at that time,

                                      2
Case 1:18-cv-03183-RBK-AMD Document 72 Filed 06/03/21 Page 3 of 11 PageID: 1555



 Defendants assert that the mediation continued through an “open

 mediation” with the mediator. (Id.) On October 7, 2020, the Court

 entered a Scheduling Order setting a telephone conference for

 October 14, 2020 and directing the parties to “be prepared to

 discuss the status of mediation and any discovery and expert

 scheduling issues[.]” (Order [D.I. 45], Oct. 7, 2020.) The Court,

 following    the    October    14,    2020     conference,         entered        another

 Scheduling    Order   dated    October       20,   2020    which      set    forth   the

 deadlines for the completion of the remaining discovery, filing of

 dispositive motions, and preparation of the joint final pretrial

 order.   (Amended     Scheduling      Order    [D.I.      47],   Oct.       20,   2020.)

 Pursuant to the October 20, 2020 Scheduling Order, the deadline

 for filing dispositive motions was January 29, 2021, and the Final

 Pretrial Conference was scheduled for February 25, 2021. (Id.)

              By letter dated January 25, 2021, Defendants requested

 a thirty-day extension of the deadlines in the October 20, 2020

 Scheduling    Order    “in    order   to     allow   the    parties         to    explore

 resolution of this action.” (Letter from Wayne E. Pinkstone, Esq.

 [D.I. 48], Jan. 25, 2021.) Defense counsel represented in the

 January 25, 2021 letter that Plaintiff’s counsel consented to the

 request. (Id.) By Order dated January 26, 2021, the Court granted

 the request, extended the time to file dispositive motions to March

 1, 2021, and rescheduled the final pretrial conference. (Amended

 Scheduling    Order   [D.I.    49],    Jan.    26,     2021.)    By    letter      dated

                                          3
Case 1:18-cv-03183-RBK-AMD Document 72 Filed 06/03/21 Page 4 of 11 PageID: 1556



 February     23,    2021,   Defendants      requested      another     thirty-day

 extension of the deadlines “in order to allow the parties to

 continue to explore resolution of this action[,]” noting that

 Plaintiff’s counsel also consented to this second request. (Letter

 from Wayne E. Pinkstone, Esq. [D.I. 50], Feb. 23, 2021.) By Order

 dated February 24, 2021, the Court again granted the request,

 extended the time to file dispositive motions to March 31, 2021,

 and rescheduled the final pretrial conference. (Amended Scheduling

 Order [D.I. 51], Feb. 24, 2021.) On March 31, 2021, Defendants

 filed a motion for summary judgment [D.I. 52].

             Plaintiff moves for sanctions against Defendants on the

 basis    that      “Defendants’    counsel    has    fraudulently       obtained

 Plaintiff’s counsel’s consent to multiple extension[s] of the

 scheduling      deadlines[.]”     (Letter    from    Ian    M.   Bryson,    Esq.

 (hereinafter, “Pl.’s Reply Br.”) [D.I. 65], Apr. 26, 2021, p. 1.)

 Plaintiff      asserts   that     “Defendants    have      requested     multiple

 extensions of the scheduling order for no other reason than to

 cause unnecessary delay[,]” as Defendants “used the additional

 time to draft and file their motion for summary judgment without

 ever contact[ing] Plaintiff to explore a resolution to the matter.”

 (Certification of Ian M. Bryson, Esq. in Support of Plaintiff’s

 Motion   for    Sanctions    under   Rule    16(f)   (hereinafter,       “Bryson

 Cert.”) [D.I. 55-1], p. 8, ¶¶ 30-31.) Plaintiff notes in this

 regard that after defense counsel obtained Plaintiff’s consent to

                                        4
Case 1:18-cv-03183-RBK-AMD Document 72 Filed 06/03/21 Page 5 of 11 PageID: 1557



 the extension on January 25, 2021, he never contacted Plaintiff’s

 counsel to engage in settlement discussions. (Id. at p. 7, ¶ 28.)

 Plaintiff’s counsel represents that he sent an email to defense

 counsel on February 9, 2021 asking whether he should contact the

 mediator    to   continue   settlement   efforts,   and   defense   counsel

 responded that he would reach out to Plaintiff’s counsel “later

 this week with an update.” (Id. at pp. 5-6, ¶¶ 19-20.) On February

 22, 2021, having not heard from defense counsel, Plaintiff’s

 counsel asserts that he again contacted defense counsel for an

 update. (Id. at p. 6, ¶ 22.) Defense counsel purportedly called

 Plaintiff’s counsel the following day and sought consent for

 another thirty-day extension of the scheduling order deadlines,

 representing that he would call with an update on settlement the

 following week. (Id. at p. 7, ¶ 23.) However, Plaintiff’s counsel

 represents that “[a]t no time between February 23, 2021 and [the

 filing of the motion] did Defendants’ counsel call Plaintiff’s

 counsel with any update on the parties’ settlement discussions.”

 (Id. at p. 7, ¶ 26.) Plaintiff contends that because Defendants

 had no intention of settling this case, there was no “meeting of

 the minds” as to Plaintiff’s consent to the requests for extension

 of the dispositive motion deadlines. (Pl.’s Reply Br., p. 1.) As

 such, Plaintiff argues that Defendants’ dispositive motion should

 be denied as untimely pursuant to Federal Rule of Civil Procedure

 16(f) because it was not filed by the deadline set forth in the

                                      5
Case 1:18-cv-03183-RBK-AMD Document 72 Filed 06/03/21 Page 6 of 11 PageID: 1558



 October 20, 2020 Scheduling Order. (Id.; see also Proposed Order

 [D.I. 55-3].) Plaintiff also seeks an award of attorney’s fees and

 costs   against      Defendants,      defense        counsel      individually,       and

 defense counsel’s law firm. (Proposed Order [D.I. 55-3].)

             In    opposition    to    the       motion    for    sanctions,      defense

 counsel represents that Defendants sought an extension of the

 deadlines in the scheduling orders “to conserve the parties’ time

 and resources while considering early resolution of the matter.”

 (Declaration of Wayne E. Pinkstone in Opposition to Plaintiff’s

 Motion for Sanctions Pursuant to Fed. R. Civ. P. 16(f) [D.I. 61-

 1], p. 3, ¶ 7.) Defense counsel asserts that “Defendants considered

 whether and in what form they would like to counter Plaintiff’s

 most recent settlement demand and spoke with Defendants’ counsel

 with regard to settlement.” (Id. at p. 7, ¶ 8.) Defense counsel

 further    asserts     that    “Defendants           have      not   yet    authorized

 Defendants’ counsel to render any response to the demand.” (Id. at

 p. 7, ¶ 9.) Defense counsel also asserts that because Plaintiff’s

 counsel purportedly advised that Plaintiff would not agree to any

 additional       extensions    of    time       in   this      matter,     and   because

 Defendants had not authorized settlement of the matter, defense

 counsel prepared       and    filed   a     motion       for    summary    judgment   in

 compliance with the deadline set forth in the February 24, 2021

 Scheduling Order. (Memorandum of Law in Opposition to Plaintiff’s

 Motion for Sanctions Pursuant to Fed. R. Civ. P. 16(f) [D.I. 61],

                                             6
Case 1:18-cv-03183-RBK-AMD Document 72 Filed 06/03/21 Page 7 of 11 PageID: 1559



 pp.   2,   8.)   Defendants     contend      that   their   efforts   to   obtain

 additional time to file a dispositive motion demonstrated their

 intent to move for summary judgment, and they argue that there is

 no basis to impose sanctions in this case because the motion for

 summary judgment was timely filed. (Id. at pp. 2, 4.)

             Pursuant to Federal Rule of Civil Procedure 16(f), the

 court may impose sanctions “if a party or its attorney: (A) fails

 to appear at a scheduling or other pretrial conference; (B) is

 substantially unprepared to participate — or does not participate

 in good faith — in the conference; or (C) fails to obey a scheduling

 or other pretrial order.” FED. R. CIV. P. 16(f)(1). Furthermore,

 “[i]nstead of or in addition to any other sanction, the court must

 order the party, its attorney, or both to pay the reasonable

 expenses — including attorney's fees — incurred because of any

 noncompliance     with   this    rule,       unless   the   noncompliance    was

 substantially justified or other circumstances make an award of

 expenses unjust.” FED. R. CIV. P. 16(f)(2).

             The Court finds that Plaintiff fails to demonstrate a

 basis for the imposition of sanctions at this time. Plaintiff seeks

 sanctions pursuant to Federal Rule of Civil Procedure 16(f) for

 Defendants’ alleged failure to comply with a scheduling order.

 However, Defendants’ summary judgment motion was filed on March

 31, 2021, the deadline for filing dispositive motions set forth in

 the February 24, 2021 Scheduling Order. (Amended Scheduling Order

                                          7
Case 1:18-cv-03183-RBK-AMD Document 72 Filed 06/03/21 Page 8 of 11 PageID: 1560



 [D.I. 51], Feb. 24, 2021, p. 1, ¶ 1.) Although that deadline had

 been extended from prior scheduling orders based on Defendants’

 requests for extensions, Plaintiff consented to those extension

 requests.    Plaintiff’s    counsel    now   contends   his   consent   was

 fraudulently procured because he was misled by defense counsel,

 but the scheduling orders have already been amended and the Court

 cannot require Defendants to comply with deadlines in scheduling

 orders that were subsequently amended. Because Defendants complied

 with the scheduling orders in this case, at this time the Court

 concludes that there is no basis to impose sanctions pursuant to

 Rule 16. 1


 1 For this reason, the Court finds Plaintiff’s reliance on Rice v.
 NBCUniversal Media LLC, Civil No. 19-447, 2019 WL 3000808, at *1
 (S.D.N.Y. July 10, 2019), misplaced. In Rice, the court imposed
 sanctions on the plaintiff’s counsel personally for his “repeated
 failure to comply with [court] orders, failures that imposed
 considerable and unwarranted costs on the [c]ourt, its staff, and
 Defendant[.]” Id. The court had ordered the parties to schedule
 mediation, but the plaintiff’s counsel did not respond to the
 mediation office and mediation never occurred. Id. at *3. The court
 also scheduled a conference but the plaintiff’s counsel made a
 late request to move the conference, then later the same day filed
 a stipulation of dismissal and a motion to adjourn the conference.
 Id. at *2. The court in Rice denied the request to adjourn the
 conference and ordered the plaintiff’s counsel to appear and
 “answer for his apparent failure to comply with this Court's orders
 and rules, including its orders regarding early mediation.” Id.
 (internal quotation omitted). Nonetheless, the plaintiff’s counsel
 failed to appear at the conference. Id. The Rice court found that
 sanctions were appropriate pursuant to Rule 16 for the plaintiff’s
 counsel’s failure to comply with the order requiring the parties
 to mediate the case. Id. at *3. The court also imposed sanctions
 pursuant to its inherent authority because counsel willfully
 disobeyed court orders in a pattern of non-compliance with the
 court’s orders and the orders of other courts within the district.
                                       8
Case 1:18-cv-03183-RBK-AMD Document 72 Filed 06/03/21 Page 9 of 11 PageID: 1561



             In so finding, the Court does not condone the failure of

 defense counsel to respond to Plaintiff’s counsel’s requests for

 updates as to Defendants’ settlement position, or his failure to

 advise Plaintiff’s counsel that he engaged in discussions with

 Defendants, but Defendants had not yet authorized counsel to take

 a settlement position. Despite this failure, however, the Court

 accepts defense counsel’s representation that after he sought an

 extension of time from the Court, he spoke with Defendants about

 a settlement position, had not yet been authorized to respond to

 Plaintiff’s last settlement demand, and filed the summary judgment

 motion to ensure compliance with the scheduling order.

             Moreover,   the   Court   finds   that   Plaintiff   fails   to

 demonstrate prejudice arising from the extensions of time obtained

 by Defendants. Plaintiff asks for the “attorneys fees and costs

 incurred as a result of Defendants’ counsel’s conduct” and has

 submitted an invoice from the mediator for the mediator’s services.

 (Brief in Support of Plaintiff’s Motion for Sanctions under Rule

 16(f) [D.I. 55-2], p. 3; Pl.’s Reply Br., Ex. A.) Plaintiff also

 submits a certification of counsel which indicates that Defendants

 sought to reschedule the mediation on one occasion in May of 2020



 Id. The pattern of willful non-compliance that warranted sanctions
 against counsel in Rice, however, is not present in this case.
 Defense counsel did not disobey the Court’s scheduling orders, nor
 is there any evidence of a pattern of disregard of any other court
 orders by counsel in this case.


                                       9
Case 1:18-cv-03183-RBK-AMD Document 72 Filed 06/03/21 Page 10 of 11 PageID: 1562



  due to the pandemic, requested during the in-person mediation that

  the mediation be adjourned for approximately two weeks, and then

  neglected   to   provide   Plaintiff     with   an   update   of   settlement

  discussions. (Bryson Cert., ¶¶ 4-12.) However, the mediator’s

  invoice demonstrates that mediation did occur on July 30, 2020 and

  lasted eight hours (see Pl.’s Reply Br., Ex. A [D.I. 66]), and

  there is no showing to warrant an award of the mediation fees. 2

  Indeed, the basis of this sanctions motion is defense counsel’s

  alleged misrepresentations in January 2021 and February 2021 of

  Defendants’ intention to continue settlement discussions to gain

  additional time to prepare a summary judgment motion, and Plaintiff

  has not identified any costs or fees incurred as a result of those

  extensions of time obtained by Defendants. Moreover, any delay

  resulting from the extensions of time is unlikely to affect the

  trial date of this case given the delay of jury trials as a result

  of the pandemic. Additionally, while Defendants had an extra two

  months to prepare their summary judgment motion, Plaintiff has




  2 The mediator billed one hour for “numerous [t]elephone calls with
  counsel to continue settlement discussions in October 2020-January
  2021.” (Pl.’s Reply Br., Ex. A.) The record does not demonstrate
  the extent to which the parties communicated with the mediator
  after the mediation, other than one email from the mediator’s
  assistant on January 27, 2021 – after Defendants had already
  obtained the first extension of the October 20, 2020 Scheduling
  Order – asking whether the parties still required the mediator’s
  assistance, and a responsive email from Plaintiff’s counsel asking
  that the file remain open should the parties require the mediator’s
  assistance. (Bryson Cert., pp. 3-5, ¶¶ 16, 18.)
                                      10
Case 1:18-cv-03183-RBK-AMD Document 72 Filed 06/03/21 Page 11 of 11 PageID: 1563



  also been granted an extension of time to file opposition to the

  motion. (Text Order [D.I. 68], May 3, 2021.)

             In summary, Plaintiff fails to demonstrate a basis for

  the imposition of sanctions pursuant to Federal Rule of Civil

  Procedure 16(f). Defendants have complied with the scheduling

  orders in this case, and Plaintiff fails to demonstrate any costs

  incurred as a result of Defendants’ conduct or other prejudice

  arising from the extensions of time granted by the Court.

             CONSEQUENTLY, for the reasons set forth above and for

  good cause shown:

             IT IS on this 3rd day of June 2021,

             ORDERED that Plaintiff’s motion [D.I. 55] for sanctions

  shall be, and is hereby, DENIED.



                                     s/ Ann Marie Donio
                                     ANN MARIE DONIO
                                     UNITED STATES MAGISTRATE JUDGE

  cc:   Hon. Robert B. Kugler




                                      11
